                                         Case 3:95-cr-00319-MMC Document 2020 Filed 04/06/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                       Case No. 95-cr-00319-MMC-7
                                  8                    Plaintiff,
                                                                                         ORDER GRANTING GOVERNMENT'S
                                  9              v.                                      MOTION TO UNSEAL; DIRECTIONS
                                                                                         TO GOVERNMENT
                                  10     WALTER PIERRE RAUSINI,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the government’s “Motion to Unseal Defendant’s First

                                  14   Amended Motion Under 28 U.S.C. § 2255 With Respect to Defendant’s Prior Counsel,”

                                  15   filed May 20, 2020. Defendant Walter Pierre Rausini (“Rausini”) has filed a response,

                                  16   titled, “Response to Government’s Motion for Access to Privileged Materials and for

                                  17   Finding That Rausini Waived Attorney-Client Privilege.” Having read and considered the

                                  18   parties’ respective written submissions, the Court rules as follows.

                                  19          In his Response, Rausini contends the instant motion should be denied because,

                                  20   according to Rausini, the government (1) “seeks discovery of materials outside the scope

                                  21   of relevancy,” (2) has failed to show “good cause” to conduct such discovery, and (3)

                                  22   “seeks a waiver of [attorney-client] privilege that is far broader than the [ineffective

                                  23   assistance of counsel] claims” he raises in his § 2255 Motion. (See Resp. at 1-2.)

                                  24   Rausini, however, misconstrues the nature of the government’s motion, by which the

                                  25   government seeks to “unseal the defendant’s [§ 2255] Motion and corresponding

                                  26   exhibits” and “only with respect to defendant’s prior Trial and Rule 35 counsel,” namely,

                                  27   George Cotsirilos, Jr. (“Cotsirilos”) and Ethan Balogh (“Balogh”). (See Mot. at 1:24-25.)

                                  28   Thus, the government, contrary to Rausini’s assertions, does not seek to obtain any
                                        Case 3:95-cr-00319-MMC Document 2020 Filed 04/06/21 Page 2 of 2




                                  1    information it does not already possess, nor does it seek an order declaring, or otherwise

                                  2    finding, Rausini has waived his attorney-client privilege.1

                                  3           In the event the government’s motion is granted, Rausini requests the Court issue

                                  4    a protective order that “circumscribes the scope of the information sought.” (See Resp.

                                  5    at 1.) Although, as discussed above, the government, by the instant motion, does not

                                  6    seek to obtain any information, the Court, given its prior order directing Rausini’s § 2255

                                  7    Motion be filed under seal, will limit the circumstances under which that motion may be

                                  8    disclosed.

                                  9           Accordingly, the government’s motion is hereby GRANTED as follows:

                                  10          1.     Rausini’s § 2255 Motion and exhibits filed in support thereof shall be

                                  11   unsealed for the limited purpose of allowing Cotsirilos and Balogh to review Rausini’s

                                  12   claims of ineffective assistance of counsel therein and to determine how they wish to
Northern District of California
 United States District Court




                                  13   respond, if at all, to those claims. Said documents and/or their contents are not to be

                                  14   disclosed to any persons who have not been given permission by the Court to view them,

                                  15   nor are they to be used for any purpose other than that provided herein, and, in all other

                                  16   respects, shall remain under seal.

                                  17          2.     The government is hereby DIRECTED to advise Cotsirilos and Balogh of

                                  18   the above-described limitation and to do so before providing them with any copies.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: April 6, 2021
                                                                                               MAXINE M. CHESNEY
                                  23                                                           United States District Judge
                                  24

                                  25          1
                                                Given the narrow scope of the government’s motion, Rausini’s request for the
                                  26   appointment of counsel, which he seeks “to ensure that his Sixth Amendment rights are
                                       fully protected and that the government seeks to obtain only the information necessary to
                                  27   prove or disprove Rausini’s claims,” and for an order directing the government to “assign
                                       a ‘Taint Team’ to review any privileged communications and attorney work product” (see
                                  28   Resp. at 12) are hereby DENIED.

                                                                                     2
